Title: From Thomas Jefferson to Thomas Pinckney, 17 January 1792
From: Jefferson, Thomas
To: Pinckney, Thomas


          
            Sir
            Philadelphia Jan. 17. 1792.
          
          Your favors of Nov. 29. 30. 30. and Dec. 1. came duly to hand and gave sincere pleasure by announcing your disposition to accept the appointment to London. The nominations to Paris and the Hague having been detained till yours could be made, they were all immediately sent in to the Senate, to wit, yourself for London, Mr. G. Morris for Paris; Mr. Short for the Hague. Some members of the Senate apprehending they had a right of determining on the expediency of foreign missions, as well as on the persons named, took that occasion of bringing forward the discussion of that question, by which the nominations were delayed two or three weeks. I am happy to be able to assure you that not a single personal motive with respect to yourself entered into the objections to these appointments. On the contrary I believe that your nomination gave general satisfaction. Your commission will be immediately made out, but as the opportunities of conveyance at this season are precarious, and you propose coming to this place, I think it better to retain it.
          As to the delay proposed in your letter, it was to be expected: indeed a winter passage from Charleston to this place or across the Atlantic is so disagreeable, that if either that circumstance or the arrangement of your affairs should render it in the smallest degree eligible to you to remain at home till the temperate season comes on, say till after the Vernal equinox, there will be no inconvenience to the public, attending it. On the contrary, as we are just opening certain negociations with the British minister here, which have not yet assumed any determinate complexion, a delay till that time will enable us to form some judgment of the issue they may take, and to know exactly in what way your cooperation at the place of your destination may aid us. On this and other accounts it will be highly useful that you take this place in your way, where, or at New York you will always be sure of finding a convenient passage to England.—I have the honor to be with the most  perfect esteem & respect, Sir, Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        